Citation Nr: 1137078	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-20 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from April 1955 to April 1957.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2009, a statement of the case was issued in May 2010, and a substantive appeal was received in May 2010.  

The issues of entitlement to service connection for depressive disorder and bilateral leg disability were also on appeal from the April 2009 rating decision.  However, in his substantive appeal, the Veteran indicated that he no longer wished to appeal these issues.  Thus, there remain no allegations of errors of fact or law for appellate consideration of these issues.  See 38 C.F.R. § 20.204

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to TDIU.  He is currently service-connected for rheumatic valvulitis with mitral regurgitation, which has been rated as 60 percent disabling.  Thus, the Veteran does meet the schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16.  He was afforded a VA examination in October 2008.  The examiner opined that the Veteran was currently unemployable.  However, he indicated that this was due to his nonservice-connected unstable coronary artery disease and anemia rather than his valvular heart disease.  Nevertheless, the Veteran has asserted that his coronary artery disease is associated with his service-connected valvular heart disease.  Accordingly, this case must be returned for further development as the issue of entitlement to TDIU is inextricably intertwined with the issue of whether the Veteran's coronary artery disease is proximately due to or aggravated by his valvular heart disease pursuant to 38 C.F.R. § 3.310.  The Board finds that the RO should take the necessary steps to develop the issue of entitlement to service connection for coronary artery disease, including sending appropriate Veterans Claims Assistance Act of 2000 (VCAA) notice under 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159, obtaining any additional VA treatment records and affording the Veteran an appropriate VA examination.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO must send the Veteran appropriate VCAA notice with respect to the issue of entitlement to service connection for coronary artery disease.  The notice should specifically include the information and evidence needed to substantiate the claim under both direct and secondary theories of entitlement.  See 38 U.S.C.A. §§ 5102, 5103, and 5103A; see also 38 C.F.R.  § 3.159.

2.  The RO should take appropriate action to obtain all VA treatment records from December 2008 to the present.  

3.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed coronary artery disease.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should offer opinions as to:

a)  whether it is at least as likely as not (a 50% or higher degree of probability) that coronary artery disease is directly related to service.

b)  whether it is at least as likely as not (a 50% or higher degree of probability) that coronary artery disease was caused by the Veteran's service-connected valvular heart disease.

 c)  whether it is at least as likely as not (a 50% or higher degree of probability) that coronary artery disease was  chronically worsened, or aggravated, by the Veteran's service-connected valvular heart disease.

A detailed rationale for such opinions should be furnished.

4.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

5.  After completion of the above and any further development deemed necessary by the RO, the RO should review the expanded record and determine whether service connection for coronary artery disease is warranted.  Thereafter, the RO should also readjudicate the issue on appeal.  Unless the benefit sought is granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



